Case 18-68507-lrc         Doc 70   Filed 05/21/21 Entered 05/21/21 11:44:06             Desc Main
                                   Document      Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:                                                  CASE NO. 18-68507-lrc

 DONALD RENALDO WHITING, III AKA                         CHAPTER: 7
 DONALD RENALDO WHITING AKA
 DONALD RENALDOSHANAILE WHITING,                         JUDGE: LISA RITCHEY CRAIG
 III, AKA DONALD RENALDO SHANAILEY
 WHITING, III,

                Debtor.

 PENNYMAC LOAN SERVICES, LLC,                            CONTESTED MATTER

                Movant,
 v.

 DONALD RENALDO WHITING, III AKA
 DONALD RENALDO WHITING AKA
 DONALD RENALDOSHANAILE WHITING,
 III, AKA DONALD RENALDO SHANAILEY
 WHITING, III, Debtor
 S. GREGORY HAYS, Trustee,

                Respondent(s).


                               NOTICE OF RE-HEARING (#55)

       PLEASE TAKE NOTICE that the Movant named above has filed a Motion for Relief
from the Automatic Stay and related papers with the Court seeking an Order Granting Relief from
the Automatic Stay.

       PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion
in Courtroom 1204, United States Courthouse, 75 Ted Turner Drive SW, Atlanta, GA 30303, at
10:00 A.M., on July 22, 2021.

        Your rights may be affected by the Court’s ruling on these pleadings. You should read
these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (If you do not have an attorney, you may wish to consult one.) If you do not want the Court
to grant the relief sought in these pleadings, or if you want the Court to consider your views, then
you and/or your attorney must attend the hearing. You may also file a written response to the
pleading with the Clerk at the address stated below, but you are not required to do so. If you file a
written response, you must attach a certificate stating when, how, and on whom (including
Case 18-68507-lrc       Doc 70     Filed 05/21/21 Entered 05/21/21 11:44:06              Desc Main
                                   Document      Page 2 of 3



addresses) you served the response. Mail or deliver your response so that it is received by the Clerk
at least two business days before the hearing. The address of the Clerk’s Office is: Clerk, U.S.
Bankruptcy Court, 75 Ted Turner Drive SW, Room 1340, Atlanta, GA 30303. You must also mail
a copy of your response to the undersigned at the address stated below.

         If a hearing on the motion for relief from the automatic stay cannot be held within thirty
(30) days, Movant waives the requirement for holding a preliminary hearing within thirty days of
filing the motion and agrees to a hearing on the earliest possible date. If a final decision cannot be
rendered by the Court within sixty (60) days of the date of the request, Movant waives the
requirement that a final decision be issued within that period. Movant consents to the automatic
stay remaining in effect until the Court orders otherwise.

       Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top
of the GANB Website prior to the hearing for instructions on whether to appear in person or by
phone.

                                                        /s/ Brian K. Jordan
                                                        Brian K. Jordan, Bar No.: 113008
                                                        Attorney for Movant
                                                        Aldridge Pite, LLP
                                                        Fifteen Piedmont Center
                                                        3575 Piedmont Road, N.E., Suite 500
                                                        Atlanta, GA 30305
                                                        Phone: (404) 994-7400
                                                        Fax: (619) 590-1385
                                                        Email: bjordan@aldridgepite.com
Case 18-68507-lrc      Doc 70      Filed 05/21/21 Entered 05/21/21 11:44:06             Desc Main
                                   Document      Page 3 of 3


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

  IN RE:                                                Case No. 18-68507-LRC

  DONALD RENALDO WHITING, III AKA                       Chapter 7
  DONALD RENALDO WHITING AKA
  DONALD RENALDOSHANAILE
  WHITING, III, AKA DONALD RENALDO
  SHANAILEY WHITING, III,

                 Debtor.


                                CERTIFICATE OF SERVICE

   This is to certify that on this day I electronically filed the foregoing Notice of Re-Hearing
using the Bankruptcy Court’s Electronic Case Filing program, which sends a notice of this
document and an accompanying link to this document to the following parties who have appeared
in this case under the Bankruptcy Court’s Electronic Case Filing program:
 E. L. Clark                                          S. Gregory Hays

   I further certify that on this day I caused a copy of this document to be served via United States
First Class Mail, with adequate postage prepaid on the following parties set forth below at the
address shown for each.
 Donald Renaldo Whiting, III
 1162 Lehavre Court
 Hampton, GA 30228

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.
 Dated: May 21, 2021                            /s/ Brian K. Jordan
                                                Brian K. Jordan, Bar No.: 113008
                                                Attorney for Movant
                                                Aldridge Pite, LLP
                                                Fifteen Piedmont Center 3575 Piedmont Road,
                                                N.E., Suite 500 Atlanta, GA 30305
                                                Phone: (404) 994-7400
                                                Fax: (619) 590-1385
                                                Email: bjordan@aldridgepite.com
